Order granting in part and denying in part defendants’ motion to vacate portions of the judgment, etc., and granting in part and denying in part plaintiff’s motion to enter final judgment pursuant to the interlocutory provisions of the judgment, etc., modified by striking out the first two decretal paragraphs and substituting in place thereof a paragraph stating that defendants’ motion is in all respects denied. The order is further modified by adding a statement to the third decretal paragraph that item “2 ” in plaintiff’s notice of motion is granted. As thus modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur. [See post, p, 1117.]